SGLP Addresses Unusual Volume and Decrease in Unit Price Tulsa, Okla. – July 17, 2008 – SemGroup Energy Partners, L.P. (NASDAQ: SGLP), has been informed by SemGroup, L.P., SGLP’s parent, that SemGroup, L.P. is experiencing liquidity issues and is exploring various alternatives, including raising additional equity, debt capital or the filing of a voluntary petition for reorganization under Chapter 11 of the Bankruptcy Code. Kevin Foxx, SemGroup Energy Partners’, President and Chief Executive Officer stated that, “While SGLP’s parent is experiencing liquidity challenges, SGLP’s assets provide important terminalling and storage services to the energy industry.We own valuable assets in strategic locations and remain positioned to provide midstream services.Until our parent advises us of their course of action, we cannot fully evaluate and are not yet prepared to comment on how any such action taken by our parent might affect SGLP.” SGLP derives a substantial majority of its revenues pursuant to a Throughput Agreement and a Terminalling and Storage Agreement with SemGroup, L.P. and its subsidiaries.In addition, SGLP has entered into an Amended and Restated Omnibus Agreement and other agreements with SemGroup, L.P. that address, among other things, the provision of general and administrative and operating services to SGLP. SemGroup Energy Partners owns and operates a diversified portfolio of complementary midstream energy assets.
